Citation Nr: 0714526	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-34 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her sister and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to August 1971.  He died in February 2003.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied her claim for service connection 
for the cause of his death.

In January 2005, a hearing was held at the RO before a local 
hearing officer.  

In March 2007, the appellant-widow's representative submitted 
additional evidence, consisting of several medical journal 
articles, and waived the right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2006).

Unfortunately, further development of the evidence is 
necessary before deciding this appeal.  So this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required on her part.




REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).  
This determination will be made by exercising sound judgment, 
without recourse to speculation, after a careful analysis of 
all the facts and circumstances surrounding the death, 
including, particularly, autopsy reports.  Id.

A service-connected disability will be considered the 
principal (primary) cause of death when the disability singly 
or jointly with some other condition was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown there was a causal connection.  See e.g., 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) 
(addressing requirements for consideration of disabilities 
attributable to service as contributory, as well as direct 
cause of death in dependency and indemnity compensation (DIC) 
claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

According to his death certificate, the veteran died in 
February 2003 from acute interstitial pneumonia, due to (or 
as a consequence of) idiopathic fibrosis.  Another 
significant condition contributing to death, but not 
resulting in the underlying cause, was chronic obstructive 
pulmonary disease (COPD).  An autopsy was not performed; the 
manner of his death was described as natural; and the 
terminal pneumonia and fibrosis were said to have started 
weeks earlier.



The appellant-widow alleges the veteran's service-connected 
post-traumatic stress disorder (PTSD) was a contributing 
factor in his death since, during a hospitalization from 
November 2002 to February 2003 - just before he died, 
he required sedation on several instances to alleviate his 
psychiatric symptoms prior to utilizing a ventilator machine, 
and due to the increased sedation and immobility there was an 
increased likelihood of the onset of the respiratory 
disorders that eventually led to his death.

As an additional theory of entitlement, the appellant-widow's 
representative indicates the veteran's history of smoking 
over the course of several years was also attributable to his 
PTSD, and that this, in turn, led to the development of COPD 
as a significant condition contributing to his death.

As an initial consideration pertaining to this latter theory, 
as a general matter, for claims received by VA after June 9, 
1998, a disability or death may not be considered service-
connected on the basis that it resulted from injury or 
disease   due to the claimant's use of tobacco products 
during service -- i.e., where service connection for tobacco-
related disability is alleged on a direct basis.  
See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  But this 
aside, there is no corresponding bar to a finding of 
secondary service connection for a disability related to use 
of tobacco products after service.  See VAOPGCPREC 6-2003 
(Oct. 28, 2003).  See, too, 38 C.F.R. § 3.310(a) (service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition).

In VAOPGCPREC 6-2003, VA's General Counsel held that neither 
38 U.S.C. § 1103(a), nor 38 C.F.R. § 3.300, preclude a 
determination of service connection for disability related to 
use of tobacco subsequent to service, where that disability 
is secondarily related to a service-connected disability that 
itself is not service-connected on the basis of use of 
tobacco products during service.  This General Counsel's 
opinion further indicated that the secondary disability may 
be considered as a possible basis for service connection of 
the veteran's death, applying the rules generally applicable 
in determining eligibility for DIC.  Hence, the allegation in 
this instance that tobacco use developed because of a 
secondary medical relationship to service-connected PTSD 
presents a potential basis of recovery if also supported by 
competent medical evidence.

In an April 2003 letter, a physician at a private hospital 
who had treated the veteran said he was admitted to a VA 
hospital in November 2002 in acute respiratory distress, and 
that he was transferred to the private hospital the following 
month.  The physician indicated that at both hospitals the 
veteran required intubation and mechanical ventilation in 
order to maintain adequate oxygenation, and his course was 
complicated by several infections.  It was further stated 
that during his hospitalization from November 2002 to 
February 2003, he required sedation in order to breathe 
comfortably on a ventilator, and that from a medical 
standpoint, it was "quite reasonable" that his underlying 
anxiety disorder related to PTSD contributed to the degree of 
sedation required to maintain adequate ventilation.  
According to the physician, this could have complicated his 
course, making extubation more difficult.

This physician's conclusion, while suggesting a connection 
between the veteran's service-connected PTSD and the 
medication required for treatment of his associated symptoms, 
and the events that led to his death, nonetheless does not 
conclusively resolve this dispositive issue since it is not 
expressly stated in definitive terms.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical professional's use 
of language such as "may" or "may not" be related to 
service was too speculative to constitute a definitive 
opinion on issue of causation); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  See too 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  


However, it warrants further inquiry to confirm whether such 
a causal relationship indeed existed.  So an opinion should 
be obtained from a VA physician as to whether there was an 
objective relationship between the veteran's military service 
and his eventual death, including insofar as the use of 
medication to treat his PTSD symptoms during his 
hospitalization from November 2002 to February 2003.  
This will likewise provide the opportunity to consider 
whether his history of smoking was secondarily related to his 
service-connected PTSD, and if that contributed substantially 
and materially to his death.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).

Also, while the appellant-widow's claim is on remand, she 
should receive any additional notice and assistance required 
to comply with the Veterans Claims Assistance Act (VCAA).  
The VCAA was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding VA's 
duties to notify and assist with the evidentiary development 
of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  


Therefore, upon receipt of an application, as here, for 
"service connection", VA is required to review the 
information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

The appellant-widow thus far has been apprised of the 
procedures under the VCAA for obtaining evidence relevant to 
the disposition of her claim, through the issuance of several 
VCAA notice letters that explained the general requirements 
to substantiate it, as well as the mutual obligation between 
VA and herself to obtain additional supporting evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  But she has not received notice concerning 
the downstream disability rating and effective date elements 
of her claim in accordance with the holding in 
Dingess/Hartman.  See, too, Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007) (clarifying the Dingess 
holding only applies to cases where service connection was 
granted and a disability rating and an effective date 
assigned prior to the enactment of the VCAA, so provided the 
claimant has received notice concerning the underlying claim 
for service connection, no additional notice is required 
because the service connection component of the claim has 
been more than substantiated - it has been proven, thereby 
satisfying the requirements of § 5103(a); whereas, in the 
alternative, if the grant of service connection did not 
(or will not) occur until after the VCAA's enactment, the 
claimant is entitled to notice concerning all elements of the 
claim - including the downstream disability rating and 
effective date aspects).  So she should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for service connection for 
the cause of the veteran's death, send 
the widow-appellant another VCAA letter 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for this claim, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007) and Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).

2.	Obtain a VA medical opinion from a 
qualified physician indicating whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) the 
conditions that caused or contributed 
to the veteran's death were related to 
his service in the military.

In providing this opinion, it is 
requested that the designated physician 
indicate his or her consideration of 
whether the veteran's service-connected 
PTSD, in particular, required that he 
undergo sedation on several instances 
during a course of hospitalization from 
November 2002 to February 2003, 
intended to alleviate symptoms of 
anxiety prior to use of a ventilator 
machine, which, in turn, contributed to 
the illnesses that led to his death.  

Please also indicate whether it is at 
least as likely as not the veteran's 
death was otherwise attributable to his 
service-connected PTSD, including 
whether his history of chronic smoking 
was secondarily related to his PTSD, 
which in turn was a significant 
causative factor in the onset of his 
COPD.

If an opinion cannot be rendered 
without resorting to pure speculation, 
explain why this is not possible.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical and other 
history, to include both a complete 
copy of this remand and  the April 2003 
letter from a private physician who 
previously treated the veteran.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).



4.	Then readjudicate the cause-of-death 
claim in light of the additional 
evidence obtained.  If this claim is 
not granted to the appellant's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to her and her representative.  Give 
them time to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



